Exhibit 10.1
SEVENTH AMENDMENT attached to and made a part of that certain Lease dated
September 10, 1991, between FIRST INDUSTRIAL MORTGAGE PARTNERSHIP, L.P.,
successor in interest to WS Development Company, as Landlord, and SOMANETICS
CORPORATION, as Tenant, covering Premises at 1653 E. Maple Road, Troy, Michigan.
NOTWITHSTANDING anything to the contrary contained in the Lease, Agreement,
Addenda to Lease, Termination of Agreement, and Extension of Lease to which this
Seventh Amendment is attached to and made a part thereof, the Landlord and
Tenant agree as follows:

1.   The Term of the Lease shall be extended Three (3) months, commencing
January 1, 2010 and terminating March 31, 2010.

2.   The minimum net rent for said extended Three (3) month Term shall be Thirty
Seven Thousand Two Hundred Thirty-Five and 67/100 Dollars ($37,235.67) payable
in monthly installments in advance as follows:

          Months   Monthly Base Rent
January 1, 2010 — March 31, 2010
  $ 12,411.89  

All other terms and conditions of said Lease, Agreement, Addenda to Lease,
Termination of Agreement and Extension of Lease to remain in full force and
effect unless in conflict with the terms and conditions of this Seventh
Amendment shall prevail and control.

                  LANDLORD:           FIRST INDUSTRIAL MORTGAGE
PARTNERSHIP, L.P., a Delaware limited
partnership, successor in interest to WS
Development Company    
 
           
 
  By:   First Industrial Mortgage Corporation, a Maryland corporation    
 
  Its:   General Partner    
 
           
 
  By:   /s/ John Strabel
 
John Strabel, Regional Manager — Detroit    
 
           
 
  Date:   3/31/09    
 
                TENANT:    
 
                SOMANETICS CORPORATION, a Michigan corporation    
 
           
 
  By:
Its:   /s/ Mary Ann Victor
 
Vice President and Chief Administrative Officer    
 
           
 
  Date:   4/16/09    

 